Exhibit 10.1

 

[ex99-1_001.jpg]

  

AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT

  

THIS AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT, the Schedules and the
Standard Terms and Conditions (this “Amendment”) dated as of November 29, 2018,
by and between Majesco, a California corporation with its principal place of
business located at 412 Mount Kemble Avenue, Suite 110C, Morristown, NJ 07960
(the “Client”), and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association with an office at 452 Fifth Avenue, New York, New York 10018 (the
“HSBC”).

 

RECITALS

 

WHEREAS, the Client and HSBC are party to that certain Receivables Purchase
Agreement, dated as of January 13, 2017 (as amended and as may be further
amended, modified, supplemented, restated from time to time, the “RPA”), and

 

WHEREAS, the Client has requested that HSBC make certain amendments to the RPA
and HSBC is willing, on the terms and subject to the conditions hereinafter set
forth, to modify the RPA as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby covenant and agree to be bound as
follows:

  

Section 1. Capitalized Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the RPA, as hereby amended,
unless the context otherwise requires.

 

Section 2. Amendment. On the Amendment Effective Date (as defined below),

 

(a)            “Facility Limit” in Section 3 of the Schedule to the RPA shall be
deleted in its entirety and replaced with the following:

 

“Facility Limit $15,000,000 until March 29, 2019 (the “Facility Increase
Termination Date”), and thereafter $10,000,000. Any Advances outstanding in an
amount greater than $10,000,000 on the Facility Increase Termination Date shall
be repaid by the Client to HSBC so that the aggregate amount of Advances
outstanding does not exceed $10 000,000 on such date.

 

Section 3. Effectiveness of This Amendment. This Amendment shall not be
effective until HSBC receives a counterpart of this Amendment executed by the
Client and HSBC, and any such other documents as HSBC may reasonably request
(the “Amendment Effective Date”).

 

In consideration for the increase in the Facility Limit in the RPA and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Client hereby agrees to pay an arrangement fee of $10,000 to
HSBC on the Amendment Effective Date in immediately available funds.

 

RESTRICTED

 

 

 

 

Section 4. Representations. The Client represents and warrants to HSBC as
follows:

 

(a) each representation and warranty made or deemed made by the Client in the
RPA is true and correct as of the date hereof, except to the extent that a
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty was true and accurate on and as of such
earlier date);

 

(b) no default or Termination Event has occurred and is continuing as of the
date hereof;

 

(c) the execution, delivery and performance by the Client of this Amendment, as
amended hereby, (i) are within the Client’s corporate or other organizational
powers, (ii) have been duly authorized by all necessary corporate or other
organizational action; (iii) do not contravene (A) the Client’s organizational
documents, (B) any law, rule or regulation applicable to the Client, (C) any
contractual restriction binding on or affecting the Client or its property, or
(D) any order, writ, judgment, award, injunction or decree binding on or
affecting the Client or its property.

 

(d) the Amendment and the RPA are legal, valid and binding obligations of the
Client, enforceable against the Client in accordance with their terms, except as
limited by bankruptcy, insolvency, moratorium, fraudulent conveyance or other
laws relating to the enforcement of creditors’ rights generally and general
principles of equity (regardless of whether enforcement is sought at equity or
law).

 

Section 5. Reaffirmation; Effect of Amendment. The Client acknowledges and
reaffirms that the RPA, as hereby amended, is hereby ratified and confirmed in
all respects and all terms, conditions, and provisions of the RPA, except as
amended by this Amendment, shall remain unmodified and in full force and effect.
All references in any document or instrument to the RPA are hereby amended to
refer to the RPA as amended by this Amendment. If any part of this Amendment is
for any reason found to be unenforceable, all other portions of it shall
nevertheless remain enforceable. The RPA and any and all other documents
heretofore, now or hereafter executed and delivered pursuant to the terms of the
RPA are hereby amended so that any reference to the RPA shall mean a reference
to the RPA amended by this Amendment.

 

Section 6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.

 

Section 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by fax or by email
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

Section 9. ENTIRETY. THIS AMENDMENT, THE RPA, AND ANY OTHER RELATED DOCUMENTS
EMBODY THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER HEREOF.
THESE DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

 

Section 10. Successors. This Amendment binds and inures to the benefit of the
parties hereto and their respective successors and permitted assigns.

 



RESTRICTED

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 



RESTRICTED

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 



  MAJESCO, as Client           By /s/ Ketan Mehta       Name: Ketan Mehta      
Title: Chairman                     By         Name:       Title:              
      HSBC BANK USA, NATIONAL ASSOCIATION                   By /s/ Marcus S.
Jones       Name: Marcus S. Jones       Title: Vice President  

 

 

RESTRICTED - Signature page to Amendment to the Receivables Purchase Agreement

 

 

